Citation Nr: 1721937	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  12-04 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left ankle disorder.

2.  Entitlement to service connection for a left foot disorder.

3.  Entitlement to service connection for a right foot disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from January 1983 to January 1990.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.

In October 2015, the Veteran's claim was remanded to verify the Veteran's current address and to reschedule him for a Travel Board hearing.  In November 2015, the RO sent the Veteran a letter to clarify the type of hearing he preferred.  The Veteran responded that same month and indicated he wished for his appeal to be sent directly to the Board for a decision without a hearing.  Accordingly, the Board considers his previous request for a hearing to be withdrawn. 


REMAND

At a July 2009 VA examination, the examiner diagnosed a chronic left ankle strain, chronic left foot plantar fascia strain, and right arch sprain.  The examiner found it was less likely than not that the Veteran's current left ankle injury was the same that was seen during his active duty.  The examiner also found that it was less likely than not that the Veteran's claimed bilateral arch strain was due to his active duty injury because there were no objective findings to substantiate his symptoms or support a diagnosis on examination.  The Board finds these opinions are inadequate and that new ones must be obtained on remand.  First, the examiner failed to provide a rationale for the opinion that the Veteran's left ankle disability was not related to his active duty service.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary medical opinions").  Second, although the examiner determined that there were no objective findings on examination to support the Veteran's claimed left plantar fascia strain and right arch sprain, the Board notes that VA treatment records dated throughout the period of the claim included diagnoses of bilateral pes planus with plantar fasciitis.  Moreover, the Veteran was noted to have asymptomatic bilateral pes planus on his October 1982 entrance examination; therefore, an opinion must be obtained which considers whether any pes planus found was aggravated beyond its natural progression due to the Veteran's active service.  See 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2016).

Finally, on remand all outstanding VA treatment records must be obtained and associated with the evidence of record before the Board.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records and associate them with the evidence of record before the Board.

2.  Provide the Veteran with the appropriate VA examination to determine the etiology all left ankle disabilities present during the period of the claim (from January 2009 to the present).  All pertinent evidence of record must be made available to and reviewed by the examiner.

Based on a review of the Veteran's medical and lay history and examination results, and with consideration of the Veteran's statements, the examiner should provide an opinion as to:

* Whether it is at least as likely as not (50 percent or greater probability) that any left ankle disability began in or is otherwise etiologically related to the Veteran's active duty service, to include as due to injuries sustained during service.

The examiner is advised that the Veteran is competent to report his symptoms and history and that such reports must be specifically acknowledged and considered in formulating any opinions.

A complete rationale for all opinions must be provided.  If the examiner is unable to provide an opinion without resorting to speculation, an explanation as to why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered should be provided.

3.  Provide the Veteran with the appropriate VA examination to determine the etiology of all bilateral foot disabilities present during the period of the claim (from January 2009 to the present).  All pertinent evidence of record must be made available to and reviewed by the examiner.

Based on a review of the Veteran's medical and lay history and examination results, and with consideration of the Veteran's statements, the examiner should provide the following information:

* Identify all bilateral foot disabilities present during the period of the claim (from January 2009 to the present).

* Determine whether it is at least as likely as not (50 percent probability or higher) that any left foot pes planus was aggravated (permanently worsened beyond the natural progress of the disease) due to the Veteran's active duty service.

* Determine whether it is at least as likely as not (50 percent probability or higher) that any right foot pes planus was aggravated (permanently worsened beyond the natural progress of the disease) due to the Veteran's active duty service.

* With regard to all other identified foot disabilities present during the period of the claim (from January 2009 to the present), determine whether it is at least as likely as not (50 percent probability or higher) that the diagnosed foot disability began in or is otherwise etiologically related to the Veteran's active duty service.

In rendering the above-requested opinions, the examiner should consider that the Veteran's bilateral pes planus was asymptomatic on entrance to active duty service.  The examiner is advised that "aggravation" is defined as a permanent worsening beyond the natural progression of the disease; the occurrence of symptoms during service, in the absence of an increase in the underlying severity, does not constitute aggravation of a disability.

In providing these opinions, the examiner must consider and discuss the Veteran's competent and credible lay statements regarding onset and continuity of symptoms during and following service.

A complete rationale for all opinions must be provided.  If the examiner is unable to provide an opinion without resorting to speculation, an explanation as to why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered should be provided.

4.  The Veteran must be notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims and that the consequences for failure to report for a VA examination without good cause may include denial of a claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation showing that he was properly notified of the examination must be associated with the record.

5.  Then, the Veteran's claims must be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

